Citation Nr: 0936061	
Decision Date: 09/23/09    Archive Date: 10/02/09	

DOCKET NO.  04-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.   

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.   

3.  Entitlement to an evaluation in excess of 20 percent for 
impingement syndrome of the right shoulder.   

4.  Entitlement to an increased rating for bilateral high 
frequency sensorineural hearing loss, evaluated as 
noncompensably disabling prior to February 7, 2006, 10 
percent disabling from February 7, 2006 to March 23, 2009, 
and 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to 
July 1982, and from October 1983 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
as well as from a May 2009 decision by the Appeals Management 
Center (AMC) in Washington, D.C.  

In a rating decision of June 2002, the RO denied entitlement 
to service connection for migraine headaches.  The Veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the June 2002 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  In February 2004, the RO found 
such evidence neither new nor material, and the current 
appeal ensued.  

In the 2004 decision, the RO also confirmed and continued the 
assigned noncompensable evaluation for the Veteran's 
bilateral hearing loss disability.  The Veteran appealed.  In 
February 2006, the RO increased the evaluation to 10 percent, 
effective February 7, 2006, the date of a VA audiometric 
examination for compensation purposes.  In a subsequent 
rating decision of May 2009, the RO once again increased the 
Veteran's evaluation for his service-connected hearing loss 
to 40 percent, effective from March 23, 2009, the date of a 
subsequent VA audiometric examination for compensation 
purposes.  

This case was previously before the Board in May 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the Veteran seeks 
entitlement to a total disability rating based upon 
individual unemployability.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
REFERRED to the RO for clarification, and, if necessary, 
appropriate action.  

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's claimed 
migraine headaches, as well as the current severity of his 
service-connected degenerative disc disease of the cervical 
spine, impingement syndrome of the right shoulder, and 
bilateral high frequency sensorineural hearing loss.  

In that regard, in correspondence of September 2004, the 
Veteran indicated that he had applied for Social Security 
Disability Insurance in September 2003 due to his inability 
to find an employer who would allow him to work while taking 
medication.  However, according to the Veteran, his request 
had been twice denied, though he had requested a hearing to 
explain why he could not work.  

Significantly, the Veteran has now, in correspondence of 
September 2007, indicated that he has been awarded Social 
Security disability benefits, based in large part on the 
opinion of a vocational expert who reportedly testified that, 
due to the Veteran's physical limitations and prescribed 
medications, he was unable to maintain gainful employment.  
However, the Veteran's claims folder does not currently 
contain a copy of the determination granting the Veteran 
Social Security disability benefits, or the clinical records 
considered in reaching that determination.  Nor does the 
record reflect that VA has sought to obtain those records.  
Pursuant to applicable case law, where VA has actual notice 
that the appellant is receiving disability benefits from the 
Social Security Administration, the duty to assist requires 
VA to obtain a copy of the decision and any supporting 
medical records upon which the award was based.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board further notes that, in correspondence of June 2009, 
the Veteran made it clear that he had "new medical records of 
treatment" from the Department of Veterans Affairs (VA) 
Medical Center in Spokane, Washington, which he would like 
the VA to "obtain for review."  However, a review of the 
Veteran's claims folder would appear to indicate that no 
effort has yet been made to obtain those records.  The Board 
notes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA has constructive notice of VA-generated 
documents which could reasonably be expected to be part of 
the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even 
where they are not actually before the respective 
adjudicating body.  Under the circumstances, an attempt will 
be made to obtain the records referred to by the Veteran 
prior to a final adjudication of his current claims.  

The Board observes that, based on a review of the Veteran's 
claims folder, he last underwent a VA examination for the 
purpose of evaluating the severity of his service-connected 
cervical spine and right shoulder disabilities in 
December 2005, almost four years ago.  Moreover, since the 
time of that examination, the Veteran has been found to be 
suffering not only from degenerative joint disease of his 
right shoulder, but also a high-grade, near complete rotator 
cuff tear.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous orthopedic 
examination should be undertaken prior to a final 
adjudication of the Veteran's current claims for increase.  
See Snuffer v. Gober, 10 Vet. App 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 
Vet. App 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); see also VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, as regards the Veteran's claim for an increased 
rating for service-connected bilateral high frequency 
sensorineural hearing loss, the Board notes that the Veteran 
most recently underwent a VA audiometric examination for 
compensation purposes in March 2009.  However, a review of 
the record would appear to indicate that the Veteran has also 
undergone VA audiometric examinations, though possibly not 
for rating purposes, on October 5, 2006, October 1, 2007, and 
October 1, 2008.  To date, it is unclear whether the results 
of those examinations have been considered in the context of 
the Veteran's claim for an increased rating for his service-
connected bilateral hearing loss.  Such consideration is 
necessary prior to a final adjudication of the Veteran's 
claim for an increased rating.  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Social 
Security Administration with a request 
that they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.  

3.  The Veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
cervical spine and right shoulder 
disabilities.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected cervical spine and right 
shoulder disabilities, to include any and 
all limitation of motion, as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain on pressure or 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected cervical spine and 
right shoulder disabilities.  To the 
extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.  

4.  The RO should then readjudicate the 
Veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for 
migraine headaches, as well as his claims 
for increased evaluations for service-
connected degenerative disc disease of 
the cervical spine, impingement syndrome 
of the right shoulder, and bilateral high 
frequency sensorineural hearing loss.  In 
readjudicating the Veteran's claim for an 
increased rating for bilateral hearing 
loss, the RO should specifically take 
into account findings noted on VA 
audiometric examinations conducted in 
October 2006, October 2007, and 
October 2008.  Should the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in May 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Leonard J. Vecchiollo
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

